DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 11-13, 15-20 are pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 6 of Applicant’s comments, filed 1/13/2022, with respect to the rejection(s) of claim(s) 11 under §103 have been fully considered and are persuasive inasmuch they are directed towards the newly added claim limitations which overcome the previous rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2007/0280505 (Breed), US 7126583 (secondary reference; Breed2) and US 2013/0246926 Al (Vemireddy).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 15-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0102700 (Kozak) in light of US 2007/0280505 (Breed), with US 7126583 as a secondary reference (Breed2)  and in light of US 2013/0246926 Al (Vemireddy).
As for claim 11, Kozak teaches an automated driving system (l) with assistance for a driver of a vehicle in performing a non-driving activity, (Fig. 1) comprising:
an assistance device (10) configured to assist the driver in performing the non-driving activity, (Fig. 3 Transition module 307 and the other modules in the VOM manager)
wherein the automated driving system (1), in a first operating state controls the vehicle (2) in an automated manner, and in a second operating state hands over control of the vehicle to the driver,
and wherein (401 in figure 4 demonstrates existence of the two modes) the assistance device (10) is configured to assist the driver in performing the non-driving activity if the automated driving system (1) switches from the first operating state to the second operating state.(" ... the system 100 and/or the user may determine that a deferral of an upcoming transition may be suggested/required so that the user can complete a user activity," [0033] assists the driver in performing the user activity because it continues the ability to perform. Non-driving activity: "a user may be engaged in an activity (e.g., watching a movie, an on line meeting, playing a video game, etc.) and may select an option to defer the transition until finished with the activity." [0053]. Also: vehicle system can transfer to manual mode even before activity is completed: see [0058] and [0059] "In another scenario, the duration of time may be based on a remaining time to complete the user activity.")
Kazak does not teach specifically a sensor (30) configured to identify an activity of the driver, and wherein the non-driving activity includes the outputting to the driver of received messages, and the assistance device (10) is further configured to determine, based upon information from the sensor, a corresponding passage in a text of a passage that the driver has just read. However, Breed teaches a sensor (30) configured to identify an activity of the driver, ("Eye tracking ...can be used by vehicle operator to control various vehicle components such as the turn signal, lights, radio, air conditioning, telephone, Internet interactive commands, etc. much as described in U.S. Pat. No. 7,126,583."[0428] Sensors (transducers 6,8,10, sensors/transducers 12, 14,16 [0081] used to identify location of eye of driver and gaze direction [0429]) and wherein the non-driving activity includes the outputting to the driver of received messages, (Breed: eye tracking used to control vehicle components [0231],[0428] interacting with a HUD using Internet interactive commands (as mentioned above);  Breed2 (the US Pat. 7,126,583 mentioned above) : receiving email Col. 22 lines 50-5, 60-63.  Fig. 3F (you have email) message. ) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have incorporated the eye monitoring system of Breed and the interactive head’s up display of Breed2 into the mode transitive system of Kozak. The motivation would be to add further flexibilities in driver/vehicle interaction while avoiding an accident from distracted driving.
None of Kazak, Breed, or Breed2 specify [an] assistance device (10) [configured] to determine, based upon information from the sensor, a corresponding passage in a text of a passage that the driver has just read. However, Vemireddy teaches [an] assistance device (10) (a computer with a software application on it involving a screen (abstract))  [configured] to determine, based upon information from the sensor, (eye tracking, as shown in the processes of Figs. 5 and 6) a corresponding passage in a text of a passage that the driver has just read. (Fig. 8, also [0039] shows dynamic updates of screen when eye-tracking has determined gaze is on (and lingering on) particular part of screen.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have incorporated the eye monitoring and system update system of Vemireddy in the mode transitive system of Kozak, as modified by the eye monitoring system of Breed and the interactive head’s up display of Breed2. The motivation would be to add automatic dynamic update of read information based on driver eye movement.
As for claim 12, Kazak, as modified, also teaches an input (20) configured to input an instruction for assisting the driver in performing the non-driving activity, (Kazak: Fig. 10 [1012] Input device, Fig. 9A [900]) wherein the assistance device (10) is further configured to assist the driver in performing the nondriving activity if the instruction has been input into the input (20). (Kazak: Fig. 10 shows links between input and rest; aIso "Information, including instructions for determining a transit ion point/time for an operating mode of a vehicle and initiating a deferral of a transition, is provided to the bus 1010 for use by the processor from an external input device 1012, such as a keyboard containing alphanumeric keys operated by a human user, or a sensor." [0128])
As for claim 13, Kazak, as modified, also teaches wherein the assistance device (10) is further configured to offer assistance to the driver in performing the non-driving activity if the automated driving system (1) switches from the first operating state to the second operating state (Kazak: system can assist driver by providing estimates of how much time driver can devote to non-driving task before getting on the road again based on ETA, weather, etc. [0061].)
As for claim 15, Kazak, as modified, also teaches wherein the sensor (30) comprises a camera (40) configured to acquire an image that shows the activity of the driver, and wherein the assistance device (10) is further configured to analyze the acquired image and identify the activity of the driver. (Kazak: "In one embodiment, one or more elements of the system 100 may interact with various sensors (e.g., camera, microphones, motion sensors, etc.) in the vehicle to determine a user activity in the vehicle and/or status of the vehicle systems ( e.g., may be in use by the user) ... "[0103])
As for claim 16, Kazak, as modified, also teaches an infotainment device (50) configured to offer an infotainment program, wherein the assistance device (10) is further configured to assist the driver in executing the infotainment program if the automated driving system (1) switches from the first to the second operating state.( Kazak: " ... In one example, a user may be engaged in an activity (e.g., watching a movie, an online meeting, playing a video game, etc.)" [0053] Also:" ... in one embodiment, the system 100 can be used to provide entertainment and/or other services of relevance to a user in a vehicle environment." [0071]).
As for claim 19, Kazak, as modified, also teaches wherein the assistance device (10) is further configured to assist the driver in performing a reading activity if the automated driving system (1) switches from the first operating state to the second operating state. (Kazak: Reading as a user activity is known in the art. Kazak mentions it in the background section. [0001])
As for claim 20, Kazak, as modified, also teaches a voice input (60), wherein the assistance device (10) is configured to assist the driver in performing a writing activity by converting acoustic signals received via the voice in put (60) into written text if the automated driving system (1) switches from the first operating state to the second operating state. (Kazak: "An audio function circuitry 1209 includes a microphone 1211 and microphone amplifier that amplifies the speech signal output from the microphone 1211. The amplified speech signal output from the microphone 1211 is fed to a coder/decoder (CODEC) 1213." [0143]. Speech to written text transformation is known in the art.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kazak, as modified by Breed, and by Breed2 as secondary reference, and as by Vemireddy as applied to claim 11 above, and further in view of US Pub. 2017/0343365 (Mokhnatkina).
As for claim 18, Kazak, as modified, does not specifically mention using the learned behavior of the driver in relation to the non-driving activity. However, Mokhnatkina teaches wherein the assistance device (10) is further configured to learn the behavior of the driver in relation to the non-driving activity during the first operating state of the automated driving system (1), (Mokhnatkina: The non-driving behavior here is using a dynamic and customized tour guide. (See abstract). Historical behavior of driver is used to help create customization [0032] (taken without reference to mode restriction, which implies it is taken during autonomous driving)) and wherein the assistance device (10) is further configured to assist the driver in performing the non-driving activity according to the learned behavior of the driver in relation to the non-driving activity (Mokhnatkina: dynamic and customized tour guide is presented to client (Fig. 7). Being installed on vehicle infotainment systems is mentioned [0245].)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have added the guide assistance product of Mokhnatkina as one of the user activities in the adaptive transitioning apparatus of Kozak, as modified. The motivation would be to allow for increased information about points of interest along a driver's route.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kazak, as modified by Breed and as Breed2 as secondary reference and as by Vemireddy as applied to claim 16 above, and further in view of Mokhnatkina.
As for claim 17, Mokhnatkina also teaches wherein the assistance device (10) is further
configured to: ascertain and learn usage behavior of the driver in relation to the infotainment device (50), and assist the driver in executing the infotainment program according to the learned usage behavior. (Mokhnatkina: historical behavior of driver is used [0032] when creating the customized tour guide, which is the infotainment program.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have added the guide assistance product of Mokhnatkina as one of the user activities in the adaptive transitioning apparatus of Kozak, as modified. The same motivation holds as for claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661